EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
On line 3 of claim 1, the phrase “piercing tip insert comprising” has been replaced with --piercing tip comprising--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art incorporate a piercing tip, a demolition shear with a piercing tip, or a blade set for a demolition shear with a piercing tip where the piercing tip has a blade-side outer planar sidewall surface, a guide-side outer planar sidewall surface, a bottom surface, and an outer front wall surface and their intersections allowing for the nose to be completely surrounded and protected.
The closest reference was Jacobson et al. which is not prior art (see Applicant’s explanation in the 11-3-21 response).  Grant et al. (2007/0130776) fails to disclose the bottom surface and its intersections.  It would not have been obvious to have modified Grant et al. to include a bottom surface in light of such a modification would not allow for the tip parts to be reversible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 January 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724